department of the treasury internal_revenue_service washington d c feb 2q tax_exempt_and_government_entities_division uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a plan b financial_institution c account d xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx amount xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to your request for a letter_ruling received in this office on date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to the assumption that the account the distribution was deposited into was an ira account in date taxpayer a requested a distribution from plan b with the intention of completing a rollover into her existing ira account with financial_institution c on date taxpayer a received a check payable to financial_institution c fbo taxpayer a taxpayer a immediately forwarded the check to financial_institution c with instructions to deposit the check into account d taxpayer a maintained several accounts with financial_institution c both ira and non-ira accounts account d had been mislabeled online as an ira account by taxpayer a's spouse several years earlier and never corrected taxpayer a was aware of this misidentification when taxpayer a looked up her ira account number online she mistakenly selected the account number for the mislabeled ira instead of her existing ira taxpayer a and her spouse currently work in different states which taxpayer a argued contributed to the confusion the mistake was not discovered until after the expiration of the 60-day period and financial_institution c refused to correct the mistake based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 b of the code with respect to the distribution of amount sec_402 c of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 c b of the code provides in relevant part that the secretary may waive the 6o-day requirement under sec_402 c of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 c b of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i and c b of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revenue_procedure in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in her failure to accomplish a timely rollover of amount taxpayer a represented that her inability to complete a rollover of amount was caused by her spouse's misidentification several years earlier of account d as an ira and taxpayer a's failure to properly determine that the account she designated to receive the rollover was an ira in addition taxpayer a had the opportunity to discover her mistake and correct the error within the 60-day period therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from plan b therefore pursuant to sec_402 c b of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from plan b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxx identification no xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of i ntention to disclose
